



ENDOCHOICE HOLDINGS, INC.
2015 OMNIBUS EQUITY INCENTIVE PLAN
Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of ___________(the “Grant Date”) by and between EndoChoice Holdings, Inc., a
Delaware corporation (the “Company”) and ________________ (the “Grantee”).
WHEREAS, the Company has adopted the EndoChoice Holdings, Inc. 2015 Omnibus
Equity Incentive Plan (the “Plan”) pursuant to which awards of Restricted Stock
Units may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.Grant of Restricted Stock Units.
1.1    Pursuant to Section 8.1 of the Plan, the Company hereby issues to the
Grantee on the Grant Date an Award consisting of, in the aggregate, ___________
Restricted Stock Units (the “Restricted Stock Units”). Each Restricted Stock
Unit represents the right to receive one share of Common Stock, subject to the
terms and conditions set forth in this Agreement and the Plan. Capitalized terms
that are used but not defined herein have the meaning ascribed to them in the
Plan.
1.2    The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.
2.    Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Grantee to the Company or
its Affiliates.
3.    Vesting.
3.1    Except as otherwise provided herein, provided that the Grantee has not
incurred a Termination as of the applicable vesting date, the Restricted Stock
Units will vest and no longer be subject to any restrictions in accordance with
the following schedule (the period during which restrictions apply, the
“Restricted Period”):
Vesting Date
Number of Restricted Stock Units That Vest
____________
____________
____________
____________

Once vested, the Restricted Stock Units become “Vested Units.”


1

--------------------------------------------------------------------------------




3.2    The foregoing vesting schedule notwithstanding, upon the Grantee’s
Termination for any reason at any time before all of his or her Restricted Stock
Units have vested, the Grantee’s unvested Restricted Stock Units shall be
automatically forfeited upon such Termination and neither the Company nor any
Affiliate shall have any further obligations to the Grantee under this
Agreement.
3.3    The terms of the Plan will govern the Restricted Stock Units in the event
of a Change in Control.
4.    Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Restricted Stock
Units are settled in accordance with Section 6, the Restricted Stock Units or
the rights relating thereto may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Grantee. Any attempt to
assign, alienate, pledge, attach, sell or otherwise transfer or encumber the
Restricted Stock Units or the rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock Units will be
forfeited by the Grantee and all of the Grantee’s rights to such units shall
immediately terminate without any payment or consideration by the Company.
5.    Rights as Shareholder; Dividend Equivalents.
5.1    The Grantee shall not have any rights of a stockholder with respect to
the shares of Common Stock underlying the Restricted Stock Units (including,
without limitation, any voting rights or any right to dividends paid with
respect to the shares of Common Stock underlying the Restricted Stock Units)
unless and until the Restricted Stock Units vest and are settled by the issuance
of such shares of Common Stock in accordance with Section 6.
5.2    Upon and following the settlement of the Restricted Stock Units, the
Grantee shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).
6.    Settlement of Restricted Stock Units.
6.1    Subject to Section 9 hereof, promptly following the last day of the
Restricted Period, and in any event no later than March 15 of the calendar year
following the calendar year in which such vesting occurs, the Company shall (a)
issue and deliver to the Grantee the number of shares of Common Stock equal to
the number of Vested Units, and (b) enter the Grantee’s name on the books of the
Company as the shareholder of record with respect to the shares of Common Stock
delivered to the Grantee.
6.2    Notwithstanding Section 6.1, in accordance with Section 20.6 of the Plan,
the Committee may, but is not required to, prescribe rules pursuant to which the
Grantee may elect to defer settlement of the Restricted Stock Units. Any
deferral election must be made in compliance with such rules and procedures as
the Committee deems advisable.


2

--------------------------------------------------------------------------------




If the Grantee is deemed a “specified employee” within the meaning of Section
409A of the Code, as determined by the Committee, at a time when the Grantee
becomes eligible for settlement of the Restricted Stock Units upon his
“separation from service” within the meaning of Section 409A of the Code, then
to the extent necessary to prevent any accelerated or additional tax under
Section 409A of the Code, such settlement will be delayed until the earlier of:
(a) the date that is six months following the Grantee’s separation from service
and (b) the Grantee’s death.
6.3    To the extent that the Grantee does not vest in any Restricted Stock
Units, all interest in such Restricted Stock Units shall be forfeited. The
Grantee has no right or interest in any Restricted Stock Units that are
forfeited.
7.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Independent Contractor, Consultant or Director of the Company.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company to terminate the Grantee’s employment or service at
any time, with or without Cause.
8.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 4.4 of the
Plan.
9.    Tax Liability and Withholding.
9.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock Units and to take all such other action as the Committee
deems necessary to satisfy all obligations for the payment of such withholding
taxes in accordance with Sections 17.1 and 17.2 of the Plan.
9.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares of Common Stock; and (b) does not commit to
structure the Restricted Stock Units to reduce or eliminate the Grantee’s
liability for Tax-Related Items.
10.    Non-competition and Non-solicitation.
10.1    In consideration of the Restricted Stock Units, the Grantee agrees and
covenants not to:
(a)    contribute his or her knowledge, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its Affiliates, including those engaged in a Competing Business (as defined in
the EndoChoice Employee Covenants Agreement) during the Restricted Period (as
defined in the EndoChoice Employee Covenants Agreement) following the Grantee’s
Termination;


3

--------------------------------------------------------------------------------




(b)    directly or indirectly, solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Company
or its Affiliates during the Restricted Period (as defined in the EndoChoice
Employee Covenants Agreement) following the Grantee’s termination of Continuous
Service; or
(c)    directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the current, former or prospective customers of
the Company or any of its Affiliates for purposes of offering or accepting goods
or services similar to or competitive with those offered by the Company or any
of its Affiliates during the Restricted Period (as defined in the EndoChoice
Employee Covenants Agreement) following the Grantee’s termination of Continuous
Service.
10.2    If the Grantee breaches any of the covenants set forth in Section 10.1:
(a)    all unvested Restricted Stock Units shall be immediately forfeited; and
(b)    the Grantee hereby consents and agrees that the Company shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.
11.    Compliance with Law. This Award and the issuance of transfer of shares of
Common Stock in accordance with Section 6 shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.
12.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Committee, care of the
Company, at the Company’s principal corporate offices. Any notice required to be
delivered to the Grantee under this Agreement shall be in writing and addressed
to the Grantee at the Grantee’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Committee) from time to time.
13.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
14.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.


4

--------------------------------------------------------------------------------




15.    Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
16.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent or
distribution.
17.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
18.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, altered, suspended or terminated by the Board at any time, in its
discretion. The grant of the Restricted Stock Units in this Agreement does not
create any contractual right or other right to receive any Restricted Stock
Units or other Awards in the future. Future Awards, if any, will be at the sole
discretion of the Committee and the Board. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment with, or service to, the Company or
its Affiliates.
19.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment shall materially impair the
previously accrued rights of the Grantee under this Agreement without the
Grantee’s consent, subject to the provisions of Sections 16.1 and 16.2 of the
Plan.
20.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
21.    No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.


5

--------------------------------------------------------------------------------




22.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
The Grantee consents to (a) receive any documents related to his or her current
or future participation in the Plan, including this Agreement, by electronic
means, (b) the use of electronic signatures or other electronic indication(s) of
acceptance, and (c) participate in the Plan and/or receive any documents related
to such participation through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
23.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares of Common Stock,
and that the Grantee has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.


6